Filed 4/7/17
                              CERTIFIED FOR PUBLICATION




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (San Joaquin)
                                              ----



MANTECA UNIFIED SCHOOL DISTRICT,                                 C077906

                 Plaintiff, Cross-defendant and                (Super. Ct. No.
Appellant,                                               39201100273848CUMCSTK)

        v.

RECLAMATION DISTRICT NO. 17 et al.,

                 Defendants, Cross-complainants and
Appellants.


     APPEAL from a judgment of the Superior Court of San Joaquin County, Bobby
W. McNatt, Judge. Reversed.

      Atkinson, Andelson, Loya, Ruud & Romo, Michael J. Baker, David A. Soldani
and Jennifer D. Cantrell for Plaintiff, Cross-defendant and Appellant.

      Burke, Williams & Sorensen, Megan A. Burke; California School Boards
Association, Keith Bray and Joshua Daniels for California School Boards Association
Education Legal Alliance as Amicus Curiae on behalf of Plaintiff, Cross-defendant and
Appellant.

      Freeman Firm, Thomas H. Keeling and Michael N. Morlan for Defendants, Cross-
complainants and Appellants.




                                                  1
       Downey Brand, Scott L. Shapiro, Andrea P. Clark and Amanda M. Pearson for
California Central Valley Flood Control Association as Amicus Curiae on behalf of
Defendants, Cross-complainants and Appellants.

       Neumiller & Beardslee, Daniel J. Schroeder and Caitlin R. Dwelley for
Reclamation District No. 1608 and Reclamation District No. 1614 as Amici Curiae on
behalf of Defendants, Cross-complainants and Appellants.



        At its core, this case involves the interpretation, and application of Water Code
section 51200 and articles XIII C and XIII D of the California Constitution, as approved
by California voters in 1996 as Proposition 218, and the interplay between them. 1
Defendants and cross-complainants Reclamation District No. 17 and Governing Board of
Reclamation District 17 (collectively Reclamation) maintain levees and other reclamation
works within the district’s boundaries. Plaintiff and cross-defendant Manteca Unified
School District (School) owns real property within Reclamation’s boundaries. School
filed an action for declaratory relief, arguing section 51200 exempts it from paying
assessments to Reclamation and Proposition 218 does not confer such authority. School
also sought recovery of over $299,000 previously collected by Reclamation.
Reclamation answered and cross-complained for declaratory relief.
        The trial court found the assessments levied by Reclamation were invalid under
section 51200 but denied recovery of assessment payments made during the pendency of
the action and concluded School’s action was not barred by the statute of limitations.
Reclamation appeals, arguing section 51200 and Proposition 218 allow assessments
against school district property unless the district can show through clear and convincing
evidence that the property receives no special benefit. School cross-appeals, contending




1   All further statutory references are to the Water Code unless otherwise designated.

                                              2
the trial court erred in denying recovery for assessments paid during the pendency of the
case.
        The trial court erred in declining to apply the constitutional mandate of
Proposition 218 to the statutory exemption from assessments provided by section 51200.
Accordingly, we reverse the judgment and dismiss the cross-appeal.
                  FACTUAL AND PROCEDURAL BACKGROUND
        The facts are undisputed and are set forth in the joint statement of facts.
        Reclamation, located in San Joaquin County, annually assesses properties for
which it provides flood control and drainage benefits. School is a public school district
that owns real property within Reclamation’s boundaries.
        In 1951 the Legislature adopted section 51200, which was derived from former
Political Code section 3456c. Section 51200 states, in pertinent part: “The assessment
levied by a [reclamation] district shall include all lands and rights of way within the
district, owned by the State or by any city, county, public corporation, or utility district
formed under the laws of the State other than public roads, highways, and school
districts.” (§ 51200, italics added.)
Proposition 218
        In 1996 California voters approved Proposition 218, entitled “Voter Approval for
Local Government Taxes. Limitations on Fees, Assessments, and Changes. Initiative
Constitutional Amendment.” The proposition added articles XIII C and XIII D to the
California Constitution. Section 4, subdivision (a) of article XIII D states: “Parcels
within a district that are owned or used by any agency [or] the State of California . . .
shall not be exempt from assessment unless the agency can demonstrate by clear and
convincing evidence that those publicly owned parcels in fact receive no special benefit.”
        Section 1 of article XIII D provides: “Notwithstanding any other provision of law,
the provisions of this article shall apply to all assessments, fees and charges, whether



                                               3
imposed pursuant to state statute or local government charter authority. Nothing in this
article . . . shall be construed to:
       “(a) Provide any new authority to any agency to impose a tax, assessment, fee, or
charge.” (Cal. Const., art. XIII D, § 1, subd. (a).)
2008 Assessment
       Reclamation, in 2008, determined it needed to construct a new levee seepage
project requiring an increased operation and maintenance assessment. The project would
protect property from floodwaters and would necessitate the borrowing of funds from
various sources, and Reclamation would use the funds generated by the new assessment
to repay indebtedness.
       In July 2008 Reclamation held an assessment ballot proceeding in which
landowners within the district could cast their votes for or against an increased
assessment to fund the levee seepage project. Landowners received an official
assessment ballot. The ballot asked for a yes or no vote on the following: “Commencing
with the current fiscal year 2008-2009 . . . Reclamation . . . may increase the annual
assessment to new maximum annual assessment rates based on use as per the
Reclamation . . . Assessment Engineer’s Report dated May 15, 2008. The assessments
are to be used for operation, levee maintenance, levee seepage projects, levee
improvement projects, repayment of interim financing for pre-construction and initial
construction activities and service and retirement of bonds.”
       School participated in the 2008 assessment ballot proceeding by casting four
ballots marked “Yes I approve.” The proposed new assessment was approved
69.05 percent to 30.95 percent. The assessment would have passed even if School had
voted against it.
       Subsequently, Reclamation filed a certification of assessment with San Joaquin
County based on the adoption of the assessment. Reclamation’s board of trustees
adopted resolutions annually that authorized a levy of assessment.

                                              4
       By letter dated October 30, 2008, Reclamation sent School an assessment invoice
for fiscal year 2008-2009 in the amount of $99,915.57. The letter stated, in part: “You
are being directly billed for your parcels because you do not receive a regular property
tax bill from San Joaquin County. For most parcels within RD17 the regular property tax
bill includes the RD17 assessment as a separate line item. [¶] Since ‘Proposition 218’
was adopted, all benefitted parcels are to be assessed including those held by public
entities.” School paid the bill in full. School also paid annual assessment billings for
similar amounts in fiscal years 2009-2010 and 2010-2011.
       In a letter to Reclamation dated June 10, 2011, counsel for School asserted that
“Water Code section 51200 exempts school district property from the levy of such
assessments.” Counsel for Reclamation responded by letter dated June 27, 2011,
challenging School’s position.
Subsequent Proceedings
       In December 2011 School filed an action for declaratory relief, challenging the
authority of Reclamation to assess School property and seeking reimbursement for
payments made. Reclamation answered, asserting the statute of limitations among other
defenses, and cross-complained against School for declaratory relief.
       Following oral argument, the trial court issued its tentative decision concluding:
“Prop. 218 did NOT vitiate the provisions of the Water Code by providing some kind of
new authority to local agencies to impose assessments on school districts. The intent was
to clarify limitations on such assessments, fees and charges. The logical implication is
that in the absence of a specific statutory exemption similar to . . . Section 51200, other
kinds of specialized local districts (flood control, fire, police, library, etc.) could impose
assessments unless the affirmative showing of ‘no benefit’ is made by the agency being
assessed. In reading Prop. 218 in this fashion, it can be harmonized with the provisions
of . . . Section 51200 without doing violence to either.” The court further found School



                                               5
not entitled to a refund of previous assessment payments, but any future assessment
payments were invalid under section 51200.
       The trial court entered judgment in favor of School and found that Reclamation’s
assessment of School’s property was invalid under section 51200. The court also
concluded School’s action was not barred by the statute of limitations but denied
School’s request for refund or reimbursement of assessments paid, including those paid
subsequent to the filing of the lawsuit.
       Following entry of judgment, Reclamation filed a timely notice of appeal. School
filed a timely notice of cross-appeal.2
                                       DISCUSSION
                                              I
       Under Proposition 218, a local agency imposing an assessment has the burden of
proving its assessment is valid. (Cal. Const., art. XIII D, § 4, subd. (f); Silicon Valley
Taxpayers’ Assn., Inc. v. Santa Clara County Open Space Authority (2008) 44 Cal. 4th
431, 444-445 (Silicon Valley).) Because the purpose of Proposition 218 was to limit
government’s power to exact revenue and to curtail the deference traditionally accorded
legislative enactments on fees and assessments, we do not defer to an agency in its
adoption of an assessment. Instead, we exercise our independent judgment in
determining whether a local agency’s decision to adopt an assessment complies with state
law. (Silicon Valley, at pp. 448-459.)
       In determining the meaning of an effect of Proposition 218, we apply principles of
constitutional interpretation to effectuate the intent of those who enacted the
constitutional provision. The process resembles our interpretation of statutes: if the



2 We granted requests by the California Central Valley Flood Control Association,
Reclamation District No. 1608 and Reclamation District No. 1614, and the California
School Boards Association Educational Legal Alliance to file amicus curiae briefs.

                                              6
language is clear and unambiguous, the plain meaning governs. Only if the language is
ambiguous do we turn to extrinsic evidence in determining voter intent, including the
Legislative Analyst’s analysis and ballot arguments for and against the initiative.
(Richmond v. Shasta Community Services Dist. (2004) 32 Cal. 4th 409, 418; People v.
Canty (2004) 32 Cal. 4th 1266, 1281; Thompson v. Department of Corrections (2001)
25 Cal. 4th 117, 122.)
       When considering whether the statute of limitations bars School’s recovery, we
review the facts de novo. (International Engine Parts, Inc. v. Feddersen & Co. (1995)
9 Cal. 4th 606, 611.)
                                               II
       Here, we consider the interaction between a longstanding legislative measure,
section 51200, and a relatively recent constitutional enactment, section 4, subdivision (a)
of article XIII D of the California Constitution. We briefly review the history of both.
       Article XIII, section 3 of the California Constitution creates an exemption from
taxation for public entities. The Court of Appeal in 1928 held the exemption applies to
assessments levied by reclamation districts though it recognized that the Legislature
could decide to change the law. (Reclamation District No. 684 v. East Bay Municipal
Utility District (1928) 91 Cal. App. 143, 146-148.) In 1929 the Legislature adopted
former Political Code section 3456c, which gave reclamation districts express general
authority to assess public property but carved out an exemption for school districts.
       The Legislature in 1951 adopted section 51200, derived from former Political
Code section 3456c, which grants reclamation districts the authority to assess publicly
owned property: “The assessments levied by a [reclamation] district shall include all
lands and rights of way within the district, owned by the State or by any city, county,
public corporation, or utility district formed under the law of the State . . . .”
       Section 51200 also carves out an exception to its grant of authority to assess public
property: “The assessments levied by a [reclamation] district shall include all lands and

                                               7
rights of way within the district, owned by the State or by any city, county, public
corporation, or utility district formed under the laws of the State other than public roads,
highways, and school districts.”
       The passage of Proposition 218 in 1996 changed the rules pertaining to
exemptions from assessment. The proposition amended the California Constitution to
provide: “Parcels within a district that are owned or used by any agency [or] the State of
California . . . shall not be exempted from assessment unless the agency can demonstrate
by clear and convincing evidence that those publicly owned parcels in fact receive no
special benefit.” (Cal. Const., art. XIII D, § 4, subd. (a).) As amended by Proposition
218, the Constitution also states, “[n]otwithstanding any other provision of law, the
provisions of this article shall apply to all assessments, fees and charges, whether
imposed pursuant to state statute or local government authority. . . .” (Cal. Const.,
art. XIII D, § 1.)
       Reclamation argues section 51200 expressly authorizes reclamation districts to
assess publicly owned property and carves out an exception for school district property.
Section 4, subdivision (a) of article XIII D, in turn, conditions this continuing exemption
on a showing by clear and convincing evidence that the property receives no special
benefit. For the purposes of this appeal, School concedes it does receive a special benefit
and that its share of the assessment is proportional.
       On their face, Water Code section 51200 and California Constitution,
article XIII D, section 4 appear clear and unambiguous. Under section 51200, school
districts are exempt from reclamation district assessments. Describing property subject to
assessment, section 51200 broadly includes “all lands and rights of way within the
district, owned by the State or by any city, county, public corporation, or utility district”
but excludes certain “other” property with the qualifying phrase: “other than public
roads, highways and school districts.” Under section 51200, school districts are
“exempt” from reclamation district assessment, i.e. “free or released from some liability

                                              8
or requirement to which others are subject.” (Merriam-Webster’s 11th Collegiate Dict.
(2006) p. 437.) However, the Constitution, Article XIII D, section 4, subdivision (a),
which supersedes section 51200 in both time and stature, commands that “Parcels within
a district that are owned or used by any agency [or] the State of California . . . shall not
be exempted from assessment unless the agency can demonstrate by clear and convincing
evidence that those publicly owned parcels in fact receive no special benefit.”
       School disputes this interpretation. Its argument is simple: the assessment
authority of reclamation districts is set forth in section 51200 and that authority is limited
in scope. It does not presently include, and did not at the time the voters passed
Proposition 218 and enacted article XIII D include, the authority to assess public school
districts. The passage of Proposition 218 did not confer new authority to Reclamation to
levy assessments against School; indeed, section 1 of article XIII D of the California
Constitution expressly provides that, “Nothing in this article . . . shall be construed to:
       “(a) Provide any new authority to any agency to impose a tax, assessment, fee, or
charge.” (Cal. Const., art. XIII D, § 1, subd. (a).)
       Thus, the exemption language of article XIII D has no application to school
districts as they are outside the assessment authority of reclamation districts. The trial
court agreed with School’s conclusion and found the assessment invalid. We do not.
       As provided in Proposition 218, article XIII D, section 4, subdivision (a) is
narrowly tailored to address exemptions from assessment and does so by conditioning the
continuation of any existing exemption from an existing assessment authority upon a
showing of no special benefit. No reference to assessment authority was necessary where
such authority can be found elsewhere. Reclamation districts possess the authority to
assess publicly owned property under section 51200.
       School argues that whether the issue is framed as an exemption or an absence of
authority, Reclamation “does not, under Water Code section 51200, have the power to
levy assessment on school district property.” According to School, school districts have

                                              9
never been within the ambit of reclamation districts’ assessment power and
Proposition 218 did not broaden this authority.
       School is correct that section 51200 does not specifically permit reclamation
districts to assess school property. Rather the statute broadly authorizes assessment of
publicly owned property but “exempts” i.e., renders school districts “free from [the]
obligation” to which any other “city, county, public corporation, or utility district” would
be subject. The effect of section 4 is to the render a school district subject to assessments
that apply to other entities unless the district can demonstrate it receives no special
benefit. Under School’s logic, the existence of an exemption means there was no
authority and since no authority existed, the attempt by the people through section 4 to
bring school districts within the scope of that authority fails. This means that an
exemption from assessment authority, once enacted, can only be qualified by reenacting
the authority with the qualified exemption expressly set forth therein. Were we to
employ School’s interpretation, section 4, subdivision (a) of article XIII D of the
California Constitution would become meaningless.
       School also argues California Constitution, article XIII D, section 4, subdivision
(a) was intended to apply to a subset of statutes that do not include Water Code section
51200. School divides assessment statutes into three categories: “(1) those that expressly
authorize assessments on public property; (2) those that expressly exclude assessments on
public property; and (3) those that do not expressly mention public property either way,
but instead apply generally to all property within the assessment district.” School
contends section 4, subdivision (a) does not apply to the second category, a category that
includes section 51200. According to School, section 4, subdivision (a) applies only
where the assessing district possesses discretionary authority to assess public property.
       But these arguments limiting California Constitution, article XIII D, section 4,
subdivision (a) directly conflict with section 1 of that article: “Notwithstanding any other
provision of law, the provisions of this article shall apply to all assessments, fees and

                                              10
charges, whether imposed pursuant to state statute or local government charter
authority. . . .” (Cal. Const., art. XIII D, § 1.) The plain language of section 1
encompasses all exemptions existing under any provision of California law.
       Nor does the language of California Constitution, article XIII D, section 4,
subdivision (a) support School’s arguments. Nothing in that section reflects an intent to
formulate a narrow application. The Supreme Court has not recognized any such
limitation, stating: “For an assessment to be valid, the properties must be assessed in
proportion to the special benefits received: ‘No assessment shall be imposed on any
parcel which exceeds the reasonable cost of the proportional special benefit conferred on
that parcel.’ (Art. XIII D, § 4, subd. (a).)” (Silicon Valley, supra, 44 Cal.4th at p. 456.)
       Finally, School argues that reading California Constitution, article XIII D,
section 4, subdivision (a) as applicable to exempted school district property would
constitute a repeal of a portion of Water Code section 51200. In support, School cites
Barratt American, Inc. v. City of San Diego (2004) 117 Cal. App. 4th 809 (Barratt). In
Barratt, a taxpayer suit challenged a city resolution authorizing a facilities benefit
assessment. The action was filed more than 30 days after the resolution was approved,
and the city demurred based on the statute of limitations. The demurrer was sustained
without leave to amend. (Id. at pp. 813-814.) On appeal, the taxpayer argued the 30-day
limitation period of Code of Civil Procedure section 329.5 was abrogated by
Proposition 218. (Barratt, at p. 814.) The appellate court rejected the argument, finding
neither Proposition 218 nor its implementing legislation mention Code of Civil Procedure
section 329.5 or include a conflicting statute of limitations. The court concluded:
“Proposition 218 thus conflicts with and renders unconstitutional contradictory
procedures or process leading to the adoption or levy of an assessment falling within its
ambit. It does not conflict with process or procedures relating to the timing of legal
challenges to such an assessment.” (Barratt, at p. 818.) The court found no implied
repeal of the statute of limitations and affirmed the judgment. (Id. at pp. 818, 820.)

                                             11
        School argues Barratt holds Proposition 218 did not result in an implied repeal of
existing law, and “when Proposition 218 intended to supplant or repeal existing statutes,
it did so expressly.” We do not disagree, but find that section 4, subdivision (a) of article
XIII D of the California Constitution unambiguously conditions any continuing benefit
assessment exemption on a showing by clear and convincing evidence of no special
benefit. Our reading of the statute does not implicitly repeal Water Code section 51200.
        We find the trial court erred in concluding section 4, subdivision (a) of
article XIII D of the California Constitution was inapplicable to School and invalid under
Water Code section 51200.3 Accordingly, we reverse the judgment.
                                      DISPOSITION
        The judgment is reversed and the cross appeal is dismissed. Reclamation shall
recover costs on appeal. (Cal. Rules of Court, rule 8.278(a)(3).)



                                                             RAYE              , P. J.



We concur:



           ROBIE             , J.



          DUARTE             , J.




3   Our conclusion renders consideration of the statute of limitations issue unnecessary.

                                              12